UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6938



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALCOLM EUGENE GOLSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-01-47)


Submitted:   September 27, 2005           Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Eugene Golson, Appellant Pro Se.        Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Malcolm Eugene Golson, a federal prisoner, seeks to

appeal the district court’s order dismissing without prejudice his

28 U.S.C. § 2255 (2000) motion.           An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a   certificate      of    appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude Golson has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       - 2 -